Title: To Alexander Hamilton from Henry Lee, 12 August 1791
From: Lee, Henry
To: Hamilton, Alexander



Alexa. [Virginia] 12th August 1791.
My dear sir

Our parting conversation has deeply employed my mind & I continue to lament exceedingly the existence of any event which puts us even politically opposite.
No man is more warmly attached to his friends than I am; among the first of whom my heart places you. I thoroughly confide in the unstained purity of your principles, altho I feel enmity to the measures flowing from them. I am solicitous for your encreasing fame & yet cannot applaud your system. The superiority of your understanding I am not a stranger to & therefore very often am led to doubt the accuracy of my own conclusions; my consequent apprehensions introduce re-deliberation which always terminates in confirmation of my opinions.
In one thing I am nearly decided, to advocate a patient trial for a few years of the fiscal plan, because by this the harmony of the community will be undisturbed & such alterations may be effected as will go to banish from among us bickerings & discord. Amendments of this nature yourself would surely patronise, because the undivided confidence of a nation is not only highly gratifying to a public minister but is the best foundation for complete success to just & wise measures. I wish I could know your mind on this subject & whether you cannot project a mode which will in our day gradually extinguish a debt which so many abhor & dread. This would cure the hurts of thousands, allay the fury of faction & re-laurel your brow.
I have partly contracted for your riding horse & as soon as I can will forward him to you.
Since my return, in consequence of a conversation with Mr. Cazinove I have received a large sum in funded paper & shall send the same as soon as I get the transfer to Mr. Leroy & Bayard recommended to me by Mr C to turn into cash.
The money being soon wanted & the price allowed by me very high, disappointment in the agency will be injurious & distressing. Therefore do I take the liberty to request you the moment you read this ltr. to walk to Mr Leroys, see my letr. to him & urge him to do the business in the best manner for me, as I am a stranger to him.
By return of the post I expect to receive your reply; if you will then enclose Graysons bond, I shall be able to put it on a probable road to paymt.
most affy. yours always
Henry Lee Col. Hamilton
